Order entered October 15, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00104-CV

                                 CPM TRUST, ET AL., Appellants

                                                V.

                           CITY OF PLANO, TEXAS, ET AL., Appellees

                          On Appeal from the 429th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 429-03394-2011

                                             ORDER
        We GRANT appellants’ October 10, 2014 unopposed third motion for an extension of

time to file their reply brief to the brief of appellee The Board of Adjustment of the City of

Plano, Texas. We ORDER the reply brief tendered this Court on October 10, 2014 filed as of

the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE